Title: To James Madison from Rufus King, 7 February 1803 (Abstract)
From: King, Rufus
To: Madison, James


7 February 1803, London. No. 80. “Last Evening (Sunday) I received a Note from Mr. Bird informing me that his House would be obliged to stop payment this morning, and that the United States are Creditors for a considerable Sum. The former Consul, Mr. Williams, having casually informed me that he had lately accepted Bills for several thousand pounds payable to Bird Savage and Bird for the service of the United States, I have written them a Letter requiring that they would deliver up to me all Bills of Exchange that have been remitted to them, and which they may hold in trust for the United States. I have not yet received their answer; but … I fear there is little probability of recovering these Draughts, which may have been already discounted.” In consequence, “I shall be under the necessity of making the best arrangement in my power with some other House for the payment of the appointments of the several Agents of the United States in this Country.”
“Mr. Livingston in a Letter dated at Paris the 3d. instant, informs me that he had just received accounts from Mr. Graham at Madrid that the Spanish Government has passed a most extraordinary Decree by which all American Vessels coming from the United States are denied Entry into any of the Ports of Spain, until they shall have duly performed quarantine at Some foreign Port!”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp. Marked “(Duplicate).” In a clerk’s hand. Printed in King, Life and Correspondence of Rufus King, 4:217–18.


